179 F.2d 239
Harold R. LOVE, Appellant,v.Raymond L. SPRINGER, Appellee.
No. 10947.
United States Court of Appeals Sixth Circuit.
December 6, 1949.

Appeal from the United States District Court for the Western District of Kentucky; Roy M. Shelbourne, Judge.
Harold R. Love, Minneapolis, Minn., pro se.
David C. Walls, John A. Fulton, Louisville, Ky., for appellee.
Before HICKS, Chief Judge, and SIMONS and ALLEN, Circuit Judges.
PER CURIAM.


1
It appearing that the conditions upon which we granted additional time to the appellant for perfecting his record on appeal have not been complied with and that no additional time has been requested within the period of permitted compliance,


2
It is ordered that the appeal be and it is hereby dismissed.